FILED
                            NOT FOR PUBLICATION                               OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10616

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01002-GMS

  v.
                                                 MEMORANDUM *
JESUS ALBERTO GONZALEZ-MEZA,
a.k.a. Jesus Beltran, a.k.a. Jesus Gonzalez-
Meza, a.k.a. Jesus A Mesa-Gonzalez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Jesus Alberto Gonzalez-Meza appeals from the 49-month sentence imposed

following his guilty-plea conviction for reentry of a removed alien, in violation of

8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Meza contends that the district court erred by relying upon

improper factors at sentencing. The record reflects that the district court properly

considered the sentencing factors set forth in 18 U.S.C. § 3553(a), including the

need to avoid unwarranted sentence disparities. See United States v. Carty, 520

F.3d 984, 991 (9th Cir. 2008) (en banc); 18 U.S.C. § 3553(a)(6). Gonzalez-Meza’s

contention that the district court improperly considered his apparent favorable

prosecutorial treatment during a prior criminal immigration case is without merit.

      Gonzalez-Meza further contends that the district court procedurally erred by

failing to adequately explain the sentence, and that the sentence is substantively

unreasonable. The record reflects that the district court sufficiently explained the

sentence imposed. See Carty, 520 F.3d at 992. Moreover, and in light of the

totality of the circumstances, the sentence below the Guidelines range is

substantively reasonable. See id. at 993; see also United States v. Orozco-Acosta,

607 F.3d 1156, 1167 (9th Cir. 2010) (staleness of a prior conviction did not render

sentence substantively unreasonable where the case presented “other aggravating

sentencing considerations”).

      Finally, as Gonzalez-Meza concedes, his contention that his sentence

violates the Sixth Amendment because the fact of his prior conviction was not




                                           2                                   10-10616
proven to a jury beyond a reasonable doubt is foreclosed. See Almendarez-Torres

v. United States, 523 U.S. 224 (1998).

      AFFIRMED.




                                         3                                10-10616